DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bickford Smith (PG PUB 2006/0047251) in view of Shirley (PG PUB 2008/0140020).
Re claim 1, Bickford Smith discloses a device (the combination of the syringe 10 of Fig 1 and the convertor 14 of Fig 2a-2d; it is noted that all reference characters cited below pertain to Fig 2a-2d unless otherwise noted) comprising: a syringe barrel 10 (Fig 1) comprising a distal end (to the right in Fig 1 and Fig A below), an open proximal end (to the left in Fig 1 and Fig A below) and a sidewall (seen but not labeled in Fig 1; labeled in annotated Fig A below) extending between the distal end to the open proximal end (as seen in Fig 1 and Fig A below), the sidewall includes an inside surface that defines a chamber for retaining fluids (“injection of drugs”, Para 68); the distal end includes a distal wall (labeled in annotated Fig A below) having an elongate tip 18 that extends in the distal direction from the distal wall (as seen in Fig 1 and Fig A below; see Para 66 that discloses that the convertor 14 (which possesses tip 18 as seen in Fig 2B) is permanently fixed to intermediary tip 12 of syringe 10) for connection to a compatible female connector (it is noted that the phrase “for connection to a compatible female connector” is a functional limitation and, thus, a “compatible female connector” is not a part of the claimed invention; this limitation is met in view of Para 67,85), the elongate tip comprises an opening (as seen in Fig 2b, the tip 18 comprises a distal opening (facing upward in Fig 2b) and a proximal opening (facing downward in Fig 2b)) providing access to the chamber (“injection of drugs”, Para 68) and an outside surface having a taper of less than 6% extending in a distal direction (see Para 27 which discloses that the tip has a 5% taper); and a collar 20 (Fig 2b) disposed coaxially around the elongate tip (as seen in Fig 2B) and forming a channel (within which threads 26 extend in Fig 2b) between the elongate tip and the collar (as seen in Fig 2b) for receiving a portion of the compatible female connector (as set forth above, “a compatible female connector” is not 
Shirley, however, teaches an adaptor 40 (Fig 4A,4B; it is noted that all reference characters cited below refer to Fig 4A,4B unless otherwise noted) substantially similar to the adaptor 14 of Bickford Smith, the adaptor comprising a tip 42 and a collar 52, wherein an outer cross-sectional diameter of the collar is greater than 0.168 inches (see Para 40 which sets forth that tip 42 has an outer diameter of 0.175 inches – since the collar 52 is radially outward of the tip 42, it inherently has an outer diameter larger than 0.175 inches) for the purpose of preventing connection with a standard female Luer connector (Para 40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bickford Smith to include the tip with an outer diameter of 0.175 inches and therefore to also include the collar with an outer diameter greater than 0.168 inches, as taught by Shirley, for the purpose of preventing connection with a standard female Luer connector (Para 40). 

    PNG
    media_image1.png
    518
    590
    media_image1.png
    Greyscale

Re claim 2, Bickford Smith discloses that the collar comprises a proximal end (toward the bottom of the page in Fig 2b), a distal end (toward the top of the page in Fig 2b) and the plurality of longitudinal ribs extend from the proximal end to the distal end that increase the thickness and outside diameter of the collar (as seen in Fig 2d).  
Re claim 3, Bickford Smith discloses that the compatible female connector comprises a non-luer connector and the non-compatible female connector comprises a standard luer connector (as set forth in the rejection of claim 1 above, the “compatible female connector” is not a part of the claimed invention; this limitation is met in view of Para 27 that states that the connector “may comprise a 5% taper having a 3.5 mm 
Re claim 5, Bickford Smith as modified by Shirley in the rejection of claim 1 above discloses all the claimed features except that the plurality of longitudinal ribs has a square cross-sectional shape. However, it would have been an obvious matter of design choice to modify the shape of the ribs to have a square cross-sectional shape since applicant has not disclosed that having such a shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the ribs to have a square cross-sectional shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that this claim has also been rejected with art below.
Re claim 6, Bickford Smith discloses that the plurality of longitudinal ribs has a rounded cross-sectional shape (as seen in Fig 3c; it is noted that Fig 3c is a view of device 30 not device 14, but both possess longitudinal ribs 56 and, thus, the ribs of Fig 3c are the same as the ribs of Fig 2d).
Re claim 7, Bickford Smith discloses a drug delivery kit 10+14+50 (Fig 1) comprising the device of claim 1 (see the rejection of claim 1 above); and a compatible 
Re claim 8, Bickford Smith discloses all the claimed features except that the collar of the device is integrally formed on the device. Shirley, however, teaches that the collar 52 (Fig 4B) can either be movably mounted on the tip 42 (Para 39, like in Bickford Smith) or can be integrally formed on the tip (Para 39) (and thus “integrally formed on the device”) for the purpose of preventing unintentional disengagement of the compatible female connector from the device (Para 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bickford Smith to include the collar such that it is integrally formed on the device, as taught by Shirley, for the purpose of preventing unintentional disengagement of the compatible female connector from the device (Para 39).
Additionally, it would have been an obvious matter of design choice to modify the collar to be integrally formed on the device since such a modification would have involved a mere engineering choice of using a one piece construction instead of a multi-piece construction. Such an engineering choice is generally recognized as being within the level of ordinary skill in the art.
Re claim 9, Bickford Smith discloses that the compatible female connector further comprises an open distal end (within needle 52, Para 67), an open proximal end (seen to the left in Fig 1) in fluid communication with the open distal end (Para 68, “injection of 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bickford Smith (PG PUB 2006/0047251)/Shirley (PG PUB 2008/0140020) in view of Kimball (PG PUB 2008/0287919).
Re claim 5, Bickford Smith/Shirley discloses all the claimed features except that the plurality of longitudinal ribs has a square cross-sectional shape. Kimball, however, teaches a substantially similar device 26 (Fig 2) comprising an open elongate tip 92 (Fig 2), a collar 94 (Fig 2) and a plurality of longitudinal ribs 98 (Fig 2) that have a square cross-sectional shape (as seen in Fig 2, if one where to take a cross-section in the lateral plane, the cross-section would be square) for the purpose of assisting a person in grasping and rotating the device (Para 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bickford Smith/Shirley to include the ribs such that they have a square cross-sectional shape, as taught by Kimball, for the purpose of assisting a person in grasping and rotating the device (Para 30).

Response to Arguments
Applicant’s arguments filed 12/17/2021 have been considered but are not persuasive. 
Applicant argues that the previously cited prior art (Bickford Smith, Kimball and Shirley) neither individually or in combination discloses the subject matter of claim 1 as amended. However, this argument is not persuasive in view of the rejections above which set forth that the combination of Bickford Smith and Shirley teach the subject matter of claim 1. 
Applicant argues that the ribs of the cited art are for gripping and that the Office Action has set forth a rational underpinning with a technical basis to specifically conclude that the longitudinal ribs can be used for the purposes of preventing misconnection as recited in claim 1. This argument is not persuasive since the limitation that the Applicant is arguing (the ribs preventing misconnection) is an intended use limitation. As set forth in MPEP 2112, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As set forth above, the intended use limitation pertains to the ribs preventing a functionally-recited non-compatible female connector from sliding over the outside surface of the positively-recited collar to form a connection with the outside surface of the collar. Although the ribs of both Bickford Smith and Kimball may be explicitly disclosed as providing gripping surfaces and may not explicitly disclose that the ribs prevent connection of a non-compatible connector, the claim does not require the non-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783